This is an appeal by claimant from a decision of the State Industrial Board denying his claim for compensation. Claimant was a waiter and it is his contention that during the month of February, 1935, while he was stooped down to pick up a tray of dishes, he felt flashes in his right eye and thereafter black spots appeared before his eyes which prevented him from continuing his work. He made a claim for compensation for total loss of use of the right eye. The State Industrial Board found that claimant did not sustain accidental injuries arising out of and in the course of his employment; that timely notice of the alleged injury was not given to the employer and that the latter was prejudiced thereby, and that the failure to give such notice should not be excused. There is evidence to sustain the determination of the Board. Decision unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.